This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2   A-QUALITY AUTO SALES, INC.,
 3   FELICIA RICHESIN and SHAWN
 4   RICHESIN, Individually and as
 5   Owners and Principals of A-Quality
 6   Auto Sales, Inc.,

 7                  Plaintiffs-Appellants,

 8 v.                                                            No. A-1-CA-36929

 9   RNS AUTO SERVICES, LLC;
10   SAM MONTOYA, Individually and
11   as Owner and Principal of RNS Auto
12   Services, LLC; REINA MONTOYA,
13   Individually and as Owner and
14   Principal of RNS Auto Services, LLC;
15   MIKE KOTA; JANET ORTEGA and
16   SHANE ORTEGA; INTERINSURANCE
17   EXCHANGE OF THE AUTOMOBILE
18   CLUB (d/b/a AAA NEW MEXICO, LLC);
19   FEDERATED MUTUAL INSURANCE
20   COMPANY; MATT HERRERA; and
21   JOHN DOES I-X,

22                  Defendants,

23 and

24 TRAVELERS CASUALTY INSURANCE
25 COMPANY OF AMERICA,

26                  Defendant-Appellee.
 1 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
 2 Francis J. Mathew, District Judge

 3 Law Office of Geoffrey R. Romero
 4 Geoffrey R. Romero
 5 Albuquerque, NM

 6 Sapien Law LLC
 7 Joseph A. Sapien
 8 Albuquerque, NM

 9 for Appellants

10   Modrall Sperling Roehl Harris & Sisk PA
11   Jennifer Anne Noya
12   Luke Holmen
13   Albuquerque, NM

14 for Appellee

15                           MEMORANDUM OPINION

16 HANISEE, Judge.

17   {1}   Summary dismissal was proposed for the reasons stated in the notice of

18 proposed summary disposition. No memorandum opposing summary dismissal has

19 been filed and the time for doing so has expired. DISMISSED.

20   {9}   IT IS SO ORDERED.



21
22                                      J. MILES HANISEE, Judge




                                           2
1 WE CONCUR:


2
3 MICHAEL E. VIGIL, Judge


4
5 JULIE J. VARGAS, Judge




                            3